DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Objections
Claim 6 is objected to because of the following informalities:  in line 3, “hass” should be corrected to read “has”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 16 are indefinite in the recitation that the claimed plant has ‘the physiological and morphological characteristics of Camelina sativa (L.) variety “SO-70”’, given that it is unclear which characteristics are included.  Amendment of claim 3 to recite “all the physiological and morphological characteristics”; and the amendment of claim 16 to recite “otherwise all of the physiological and morphological characteristics” would overcome the rejection.

Deposit of Biological Material
The Deposit Statement filed February 5, 2021 is deemed in accordance with 37 CFR §§ 1.801-1.809.  Therefore, no 35 USC § 112, first paragraph rejection has been maintained even though it is apparent that seed of “SO-70” is essential to produce the claimed invention and that the deposit is necessary for an adequate written description and enablement for the claimed invention.
This application requires public availability of specific biological material to make and use the claimed invention.  A rejection under the appropriate sections of 35 USC 112 would have been made but for (1) evidence that the material is both known and readily available; (2) applicant’s statement (applicants declaration, etc.) indicating that an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR 1.801-1.809 will be made with a recognized IDA, at or before the payment of the issue fee, in the event that the application should be determined to be allowable; or (3) an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR 1.801-1.809 has already been made.  Because viability testing of all deposits is required before they can be considered to meet the requirements of 37 CFR 1.801-1.809, applicants are advised to perfect the deposit as early as is possible, and before the payment of the issue fee.  Failure to perfect a deposit by the date of payment of the issue fee may result in abandonment of the application for failure to prosecute.

Conclusion
	The claims are free of the prior art, given that the prior art does not teach or suggest a Camelina sativa variety having all of the physiological and morphological characteristics of the claimed variety, “SO-70”, produced by crossing varieties Ames 26668, A3U7761, and Ames 1043, wherein the claimed variety has distinctive features, including: increased numbers of racemes per inflorescence, increased pods per plant, and increased seed numbers per plant; and relative to certain check lines has increased seed oil content, increased seed weight, higher grain yields, and higher oil yields; and stable performance across a wide range of environmental conditions (see page 3 of the specification).  Guillen Portal (US Patent 8,319,021) teaches the closest prior art of Camelina sativa variety “SO-50”, which was also produced by a cross including variety Ames 1043, yet otherwise differs in breeding history; and has similar traits to the claimed variety, yet differs in having a lower amount of seeds per plant on average, is shorter on average, and a lower average oil content as shown in Table 3 of the present application, for example.

	Claims 1, 2, 4, 5, 7-15 and 17-20 are in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802. The examiner can normally be reached M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662